            Case 2:19-cv-00857-DWA Document 13 Filed 07/14/20 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VICKI LYNN FELL,                                       )
                                                       )
               Plaintiff,                              )
                                                       )
     -vs-                                              )       Civil Action No. 19-857
                                                       )
ANDREW M. SAUL, 1                                     )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
        Defendant.                                    )

AMBROSE, Senior District Judge

                                             OPINION

        Pending before the court are Cross-Motions for Summary Judgment. (ECF Nos. 9 and

11). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 10 and 12). After

careful consideration of the submissions of the parties, and based on my Opinion set forth

below, I am granting Plaintiff’s Motion for Summary Judgment (ECF No. 9) and denying

Defendant’s Motion for Summary Judgment. (ECF No. 11).



I.      BACKGROUND

        Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her application for supplemental security income pursuant to the Social

Security Act. Administrative Law Judge (“ALJ”), Scot Gulick, held a video hearing on July 3,

2018. (ECF No. 7-3). On August 1, 2018, the ALJ found that Plaintiff was not disabled under

the Act. (ECF No. 7-2, pp. 13-21).

        After exhausting all administrative remedies, Plaintiff filed the instant action with this

court. The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 9 and 11). The

issues are now ripe for review.

1
 Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.
         Case 2:19-cv-00857-DWA Document 13 Filed 07/14/20 Page 2 of 8



II.    LEGAL ANALYSIS

       A.      Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55

F.3d 900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971).

Additionally, the Commissioner’s findings of fact, if supported by substantial evidence, are

conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A

district court cannot conduct a de novo review of the Commissioner’s decision or re-weigh the

evidence of record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's

findings of fact are supported by substantial evidence, a court is bound by those findings, even if

the court would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360

(3d Cir. 1999). To determine whether a finding is supported by substantial evidence, however,

the district court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use

when evaluating the disabled status of each claimant. 20 C.F.R. §404.1520(a). The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

                                                 2
          Case 2:19-cv-00857-DWA Document 13 Filed 07/14/20 Page 3 of 8



prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional

capacity. 20 C.F.R. §404.1520. The claimant carries the initial burden of demonstrating by

medical evidence that he is unable to return to his previous employment (steps 1-4).

Dobrowolsky, 606 F.2d at 406. Once the claimant meets this burden, the burden of proof shifts

to the Commissioner to show that the claimant can engage in alternative substantial gainful

activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the

decision with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745

F.2d 210, 221 (3d Cir. 1984).

        B.      Weighing of Evidence

        Plaintiff argues that the ALJ erred by giving improper weight to the opinion evidence by

Plaintiff’s treating physician thereby resulting in an unsubstantiated residual functional capacity

(RFC). 2 (ECF No. 10, pp. 13-19). The amount of weight accorded to medical opinions is well-

established. Generally, the ALJ will give more weight to the opinion of a source who has

examined the claimant than to a non-examining source. 20 C.F.R. § 416.927(c)(1). In addition,

the ALJ generally will give more weight to opinions from a treating physician, “since these

sources are likely to be the medical professionals most able to provide a detailed, longitudinal

picture of [a claimant’s] medical impairment(s) and may bring a unique perspective to the

medical evidence that cannot be obtained from the objective medical findings alone or from

reports of individual examinations, such as consultative examinations or brief hospitalizations.”

Id. §416.927(c)(2). The opinion of a treating physician need not be viewed uncritically, however.

2
  RFC refers to the most a claimant can still do despite his limitations. 20 C.F.R. §§ 404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his own
limitations. 20 C.F.R. § 416.945(a).


                                                    3
         Case 2:19-cv-00857-DWA Document 13 Filed 07/14/20 Page 4 of 8



Rather, only where an ALJ finds that “a treating source’s opinion on the issue(s) of the nature

and severity of [a claimant’s] impairment(s) is well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent with the other substantial evidence

[of] record,” must he give that opinion controlling weight. Id. “[T]he more consistent an opinion

is with the record as a whole, the more weight [the ALJ generally] will give to that opinion.” Id. §

416.927(c)(4).

        If the ALJ finds that “a treating source’s opinion on the issue(s) of the nature and

severity of [a claimant’s] impairment(s) is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence [of]

record,” he must give that opinion controlling weight. Id. Also, “the more consistent an opinion is

with the record as a whole, the more weight [the ALJ generally] will give to that opinion.” Id.

§416.927(c)(4).

       In the event of conflicting medical evidence, the Court of Appeals for the Third Circuit

has explained:

       “A cardinal principle guiding disability determinations is that the ALJ accord
       treating physicians’ reports great weight, especially ‘when their opinions reflect
       expert judgment based on continuing observation of the patient’s condition over a
       prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)
       (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)). However, “where .
       . . the opinion of a treating physician conflicts with that of a non-treating, non-
       examining physician, the ALJ may choose whom to credit” and may reject the
       treating physician’s assessment if such rejection is based on contradictory
       medical evidence. Id. Similarly, under 20 C.F.R. § 416.927(d)(2), the opinion of a
       treating physician is to be given controlling weight only when it is well-supported
       by medical evidence and is consistent with other evidence in the record.

Becker v. Comm’r of Social Sec. Admin., No. 10-2517, 2010 WL 5078238, at *5 (3d Cir. Dec.

14, 2010). Although the ALJ may choose whom to credit when faced with a conflict, he “cannot

reject evidence for no reason or for the wrong reason.” Diaz v. Comm’r of Soc. Security, 577

F.3d 500, 505 (3d Cir. 2009).

       In this case, Plaintiff argues that the ALJ “dismisses all contrary medical opinion

evidence favoring Plaintiff in one fell swoop, implying that medical opinions as to the nature and

                                                 4
         Case 2:19-cv-00857-DWA Document 13 Filed 07/14/20 Page 5 of 8



severity of symptoms exist separately from the residual functional capacity of a claimant, which

is an ‘administrative finding’ left solely to the Commissioner.” (ECF No. 10, p. 14). Plaintiff

continues along that same line basically arguing that the reasons given by the ALJ were not

“good reasons” with careful consideration.       Id. The ALJ discussed all of Plaintiff’s opinion

evidence in one paragraph.

       The undersigned gives little weight to the opinions of disability at Exhibits 4F,
       17F, 21F and 24F/8-9, because they are inconsistent with the claimant’s own
       reports that her medications are effective and she had no residual from her
       stroke. Moreover, the claimant’s physical and mental examinations have not
       shown disabling limitations. In addition, an individual’s residual functional
       capacity and whether an individual is “disabled” under the Act are not medical
       issues regarding the nature and severity of an individual’s impairments but are
       administrative findings that are dispositive of a case. The regulations provide
       that the final responsibility for deciding these issues is reserved to the
       Commissioner.       Treating source opinions on issues reserved to the
       Commissioner are never entitled to controlling weight or special significance.
       However, the opinions have not been ignored (SSR 96-5p).

(ECF No. 7-2, p. 19). Other than opinions on whether a person is disabled, I am troubled by this

simplistic resolution of weighing opinion evidence. It concerns me that the ALJ states that

Plaintiff’s statement concerning the intensity, persistence and limiting effects of her symptoms

are not entirely consistent with the medical evidence and other evidence but then uses her

testimony to discredit the opinions of her doctor. (ECF No. 7-2, p. 19).

       Additionally, Plaintiff argues, inter alia, that the ALJ erred in granting partial weight to the

opinion of the consultative examiner but failing to include in the RFC the doctor’s opinion

regarding avoidance of concentrated exposure to extreme cold. (ECF No. 10, p. 18). The ALJ

discussed the opinions of the state agency physician, Dr. Guie, and the consultative physician,

Dr. Malik. (ECF No. 7-2, p. 19). The ALJ gave partial weight to their opinions specifically

indicating his disagreement with their opinions only in the following respect:

       [T]hey indicate the claimant can do work at the medium exertional level, but the
       undersigned finds the claimant is limited to light based on additional evidence
       admitted to the record and the claimant’s subjective complaints at the hearing.
       Although their opinions indicate that she can work despite her physical problems,
       the overall record shows that she is more limited than these physicians indicated.


                                                  5
          Case 2:19-cv-00857-DWA Document 13 Filed 07/14/20 Page 6 of 8



Id. at p. 19. Thus, by implication, the ALJ gave their opinions great weight in all other respects.

        Plaintiff argues, however, that Dr. Guie opined that Plaintiff should avoid concentrated

exposure to extreme cold and the ALJ should have accounted for that in the RFC.3 (ECF No.

10, p. 18). The ALJ found that Plaintiff has the RFC to perform light work with exceptions.

(ECF No. 6-2, pp. 18-19). Specifically, with regard to the environmental limitation of cold, the

ALJ found that Plaintiff “can be in extreme cold occasionally.” (ECF No. 7-2, p. 17). Plaintiff

submits that the ALJ erred by failing to give an explanation for why he did not incorporate Dr.

Guie’s avoidance limitation into the RFC. Id.

        After a review of the record, I agree. Certainly, the ALJ is not required to accept Dr.

Guie’s opinions at all, much less do so wholesale. An ALJ, however, must provide sufficient

explanation of his or her final determination to provide a reviewing court with the benefit of the

factual basis underlying the ultimate disability finding. Cotter v. Harris, 642 F.2d 700, 705 (3d

Cir. 1981). To that end, an ALJ must set forth the reasons for crediting or discrediting relevant

or pertinent medical evidence. Burnett v. Comm’er of SS, 220 F.3d 112, 121-22 (3d Cir. 2000).

“Although the ALJ ‘may properly accept some parts of the medical evidence and reject other

parts ... (s)he must consider all of the evidence and give some reason for discounting the

evidence (s)he rejects.’” See Lanza v. Astrue, No. 08-301, 2009 WL 1147911, at *7 (W.D. Pa.

April 28, 2009), quoting Colon v. Barnhart, 424 F.Supp.2d 805, 812 (E.D. Pa 2006). “’In the

absence of such an indication, the reviewing court cannot tell if significant probative evidence

was not credited or simply ignored.’” Burnett, 220 F.3d at 121-122, quoting Cotter v. Harris, 642

F.2d 700, 705 (3d Cir. 1981). Without the same, a reviewing court cannot make a proper

determination of whether the ALJ’s decision is based on substantial evidence. Id.



3
  I note that Dr. Malik did not limit Plaintiff’s concentrated exposure to extreme cold, which is in direct
conflict with Dr. Guie’s opinion. Compare ECF No. 7-4, p. 12 with No. 7-30. The ALJ does not mention or
resolve this conflict anywhere in the opinion. See, ECF No. 7-2, pp. 13-20. The failure to address this
conflict is troubling.


                                                    6
          Case 2:19-cv-00857-DWA Document 13 Filed 07/14/20 Page 7 of 8



        Here, the ALJ failed to articulate why he gave weight to the opinion of Dr. Guie regarding

avoidance of concentrated exposure to extreme cold but did not account for them in the RFC.

The failure to provide an explanation prohibits me from conducting a proper and meaningful

review. Therefore, I find the ALJ erred in this regard. Consequently, remand is warranted on

this issue.4

        An appropriate order shall follow.




4
  Plaintiff further submits that the case should be remanded for various other reasons. (ECF No. 10, pp.
13-18). Since I am remanding this matter on the issues set forth above, I need not consider the same at
this time.

                                                    7
           Case 2:19-cv-00857-DWA Document 13 Filed 07/14/20 Page 8 of 8



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VICKI LYNN FELL,                                        )
                                                        )
              Plaintiff,                                )
                                                        )
    -vs-                                                )      Civil Action No. 19-857
                                                        )
ANDREW M. SAUL, 5                                      )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
       Defendant.                                      )

AMBROSE, Senior District Judge



                                       ORDER OF COURT

       THEREFORE, this 14th day of July, 2020, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 9) is granted and Defendant’s Motion for Summary Judgment

(ECF No. 11) is denied.

       It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.




                                                       BY THE COURT:

                                                     s/ Donetta W. Ambrose
                                                       Donetta W. Ambrose
                                                       United States Senior District Judge




5
 Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.


                                                 8
